     Case 4:21-cv-00579-P Document 27 Filed 07/06/21                    Page 1 of 4 PageID 325



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION
                         _____________________________________

STATE OF TEXAS,

        Plaintiff,

v.                                                      Civil Action No. 4:21-CV-579-P

JOSEPH R. BIDEN, JR. et al.,

        Defendants.

                     DEFENDANTS’ MOTION FOR LEAVE TO FILE
                       RESPONSE IN EXCESS OF PAGE LIMITS

        Defendants, various federal officials and agencies, respectfully request the Court’s

leave to file a response to plaintiff State of Texas’s motion for preliminary injunction in

excess of the 25-page limit set by the local rules. Texas commenced this action by filing

a 33-page complaint challenging certain actions taken by the government relating to

immigration during the COVID-19 pandemic, and then filed a motion for preliminary

injunction and supporting brief that together total 35 pages. (See Doc. 1; Doc. 21; Doc.

22.)

        Under local civil rule 7.2(c), motions and responses (other than for summary

judgment) are normally limited to 25 pages. The government seeks the Court’s leave to

exceed that page limit for its response to Texas’s preliminary-injunction motion, so that




Defendants’ Motion for Leave to File Response in Excess of Page Limits – Page 1
    Case 4:21-cv-00579-P Document 27 Filed 07/06/21                       Page 2 of 4 PageID 326



the government may file a single consolidated response of no more than 40 pages.1 The

government respectfully submits that a response of this length is appropriate under the

circumstances given the length of Texas’s complaint and preliminary-injunction

materials, the important government interests at stake involving the government’s

response to the COVID-19 pandemic in the context of immigration, and the

“extraordinary” and “drastic” relief that Texas is seeking in the form of a preliminary

injunction. See Canal Auth. v. Callaway, 489 F.2d 567, 573 (5th Cir. 1974). The

government does not intend to burden the Court with unduly lengthy briefing, but rather

believes that a response of the length requested herein is necessary to provide a

comprehensive response to Texas’s motion and relevant portions of the underlying

complaint upon which the request for a preliminary injunction is based, and would aid the

Court in its decisionmaking process.

        For all these reasons, the government requests that the Court grant leave for the

government to file a response to Texas’s preliminary-injunction motion of no more than

40 pages.




1
  Defendants are in the process of finalizing their response and anticipate that it will actually be no more
than 39 pages. Defendants will file their response on the docket after this motion is filed.



Defendants’ Motion for Leave to File Response in Excess of Page Limits – Page 2
   Case 4:21-cv-00579-P Document 27 Filed 07/06/21                      Page 3 of 4 PageID 327



                                                         Respectfully submitted,

                                                         PRERAK SHAH
                                                         Acting United States Attorney

                                                         /s/ Brian W. Stoltz
                                                         Brian W. Stoltz
                                                         Assistant United States Attorney
                                                         Texas Bar No. 24060668
                                                         1100 Commerce Street, Third Floor
                                                         Dallas, Texas 75242-1699
                                                         Telephone: 214-659-8626
                                                         Facsimile: 214-659-8807
                                                         brian.stoltz@usdoj.gov

                                                         Attorneys for Defendants

                                      Certificate of Conference

        I have attempted to confer with plaintiff State of Texas about the relief requested

herein by email sent to Texas’s counsel on July 6, 2021, but as of when this motion is

being filed, I have not yet heard back so I do not yet know Texas’s position. (Emails

were sent at approximately 1:58 p.m. today and then against at 8:16 p.m., so it may be

that Texas has not yet had a chance to consider them, and I will file an updated certificate

of conference if and when I do hear back.)

                                                         /s/ Brian W. Stoltz
                                                         Brian W. Stoltz
                                                         Assistant United States Attorney




Defendants’ Motion for Leave to File Response in Excess of Page Limits – Page 3
   Case 4:21-cv-00579-P Document 27 Filed 07/06/21                      Page 4 of 4 PageID 328



                                        Certificate of Service

        On July 6, 2021, I electronically submitted the foregoing document with the clerk

of court for the U.S. District Court, Northern District of Texas, using the electronic case

filing system of the court. I hereby certify that I have served all parties electronically or

by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                         /s/ Brian W. Stoltz
                                                         Brian W. Stoltz
                                                         Assistant United States Attorney




Defendants’ Motion for Leave to File Response in Excess of Page Limits – Page 4
